Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 10,953,290. Although the claims at issue are not identical, they are not patentably distinct from each other because the currently filed claims are broader in scope than the patented claims.
Claims 1-2 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,8,9,20;  1,30,31,60;  1;  and 1,2,23, respectively,  of U.S. Patent No. s 9,555,292,  9,545,542,  9,630,062,  and 9,878,214.
Although the claims at issue are not identical, they are not patentably distinct from each other because Binder’292 discloses a device for use with a wireless network comprising wireless RF communication (claim 5), visible light emitted from toy in first and second colors (claims 1,8,9), including a rechargeable battery with battery charger (claim 1A), with software and processor for controlling visible light (claims 1,8,9), a sphere shaped housing (claim 1), wireless network (claim 20), except for specifically stating that the device has a switch for control, or that the housing encloses battery charger.  It is further noted that Binder ‘292 has light controlled responsive to received wireless signal (claim 5).
Binder ‘542 teaches use of a similar device with a controlled switch for switching power from battery to visible light emitter (claim 30), and use of relay or optocoupler (claim 31), and use of battery charger in housing enclosure (claims 1,60).
Binder ‘062 discloses a similar device battery charger in the device enclosure (claim 1).
Binder 9,878,214 discloses a similar device where visible light is controlled based on received wireless signal (claims 1-2), from a wireless network in form of WLAN using IEEE 802.11 protocol (claim 23).
It would have been obvious to one of ordinary skill in the art to use particular wireless network with particular protocol with enclosed battery charger with relay switch for controlling visible light in a device as disclosed by Binder ‘292, in order to provide a device controllable over a wide area with easily rechargeable battery for a more reliable , easy to use device.
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Binder ‘290 and Binder ‘420 disclose battery powered lighted sphere.
3.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689